Citation Nr: 1709401	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-30 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left lower extremity condition, to include the left knee.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from September 1975 to September 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran and her spouse presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2011.  A transcript is of record.  The claim was remanded by the Board in April 2014, January 2015, and August 2015 for additional development.  The Board sought an expert medical opinion in July 2016.  The claim was remanded again in October 2016 after the Veteran opted against waiving RO consideration of additional evidence she had submitted.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

Arthritis of the left knee was not shown in service or for many years thereafter,   and the most probative evidence indicates the Veteran's current conditions affecting the left lower extremity/knee, to include left knee sprain, chondromalacia patella, meniscus tear, anterior cruciate ligament tear, cyclops lesions of the knee, osteochondral defect, and osteochondritis dissecans, are not related to the reported in-service injury.  


CONCLUSION OF LAW

The requirements for establishing service connection for a left lower extremity condition, to include the left knee, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, additional treatment records were obtained, the Veteran underwent a  VA examination, medical opinions were obtained, and the claim was readjudicated.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that she injured her left knee during active service at the same time she injured her service-connected low back, resulting in a left lower extremity condition.  The focus of her claim has been her left knee.  

In a statement received in October 2009, the Veteran described how she was the non-commissioned officer in charge of administrative work and a communications/radar van in March 1978 during a five day series of field training exercises.  She reported that as she was climbing the steps up into the back of the van, the steps either broke or came unhooked and she fell into a 55 gallon can used for trash, hitting her tailbone, a section of her upper spine, and behind her left knee, leaving her folded up inside the can unable to move.  She reported that her left leg was hanging over the side of the can and that the troops had to turn the can over to get her out.  The Veteran reported that after the initial embarrassment, she began to experience pain and asked to be sent in from the field to have medical attention, but was told she was needed and that the corpsman would give her something for the pain.  She indicated that she continued to take pain medication in the field and that she did not have time to see the medics after packing up the troops to send back from the field.  The Veteran also reported that the 20 mile trip back to the main post in a jeep was painful and that when finally seen in the clinic, they took x-rays and found that her coccyx was broken and that she had vertebral damage to her low back, but was told her knee would probably be okay.  The Veteran reported that she walked daily for years to keep her back mobile, but over the last three years, her knee had become too sore for this.  She noted that the pain in her knee continued to this day, though not as sharp as on the days following the injury, but more dull and throbbing.

In a statement received in October 2011, the Veteran reported that over the last 30 years, she had fallen on many occasions and that usually her left knee fails.  The first 15 years after her accident, most of her falls were while going up or down stairs/steps, but more recently, she had begun falling while walking, to include on level ground.  

The Veteran and her husband testified at a Board hearing in November 2011.  In addition to discussing the in-service injury to her left lower extremity, the Veteran indicated that after service, she went back to college and noticed that she had to hold on to rails all the time while walking up and down steps because she was falling.  Her husband testified that he had witnessed her fall many times and that he had had to pick her up a couple of times.  It was noted that the Veteran had gotten married in October 1979 and sometime after then, while working as a graduate teaching assistant with a professor who had served in Vietnam and who encouraged her to seek treatment for her left knee, she began seeking treatment, but was told she had arthritis and would be given rubber bands to do chair exercises on.  

In a November 2014 statement, the Veteran reported that she was involved in an automobile accident on September 18, 2010, that resulted in her left knee being jammed against the dashboard, exacerbating her old injury.  She asserts that she was told by a surgeon that the damage to her left knee was an old injury, probably older than 25 years, chronic and exacerbated by the injury incurred in the automobile accident.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with left knee osteoarthritis, left knee sprain, chondromalacia patella, meniscus tear, anterior cruciate ligament tear, cyclops lesions of the knee, osteochondral defect, and osteochondritis dissecans.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether any of these conditions are related to service.

Service treatment records show that the Veteran was seen on April 21, 1978, with complaint of tail bone pain for one day after falling into a garbage can and hitting her coccyx.  There was objective evidence of ecchymosis (bruising) of the left buttocks.  Rectal examination was negative but tenderness was noted.  There was   no discoloration at the coccyx.  The assessment was contusion to coccyx area.  The Veteran was given a rubber ring to sit on and put on profile.  

The Veteran was seen on April 24, 1978 for contusion of coccyx without relief from the ring.  She had increased pain in her legs and back, and numbness in her toes.  There was objective evidence of a large area of ecchymosis (bruising) on the right buttock, tenderness to touch of the sacrum and coccyx, limited range of motion, and inability to sit.  The assessment was rule out dislocated coccyx and x-rays were ordered.  The Veteran was also not to participate in physical training, running or marching for one week.  X-rays showed a fractured coccyx.  

Records dated after the injury document treatment for complaints related to back pain and the fractured coccyx, but are devoid of reference to complaint of, or treatment for, problems involving the left lower extremity, to include the left knee.  The Veteran denied "trick" or locked knee at the time of a May 1978 report of medical history, and clinical evaluation of the lower extremities was normal at     that time.  She was seen in the orthopedic clinic in July 1978 for evaluation and clearance for separation regarding healing coccyx fracture and complaints of severe back pain.  No complaints related to her left lower extremity, to include the left knee, were made at that time.  

VA treatment records dating back to January 1979 reveal that the Veteran was seen for complaints involving her lumbar and thoracic spine, but are devoid of reference to problems with her left lower extremity, to include the left knee, at that time.  The first mention of left lower extremity/left knee problems was during a June 2009 VA examination, when the Veteran reported left knee pain located on the anterior aspect of the knee.  The pain was present mainly going up and down stairs and inclines and was mainly associated with activity.  Following physical examination of the left knee, the examiner noted that a June 2009 x-ray of the left knee showed no fracture, dislocation, or bony destructive lesion.  The assessment was chondromalacia of    the patella of the left knee.  The examiner indicated that there was no evidence of bilateral lower extremity condition secondary to the service-connected low back pain and provided an opinion that the chondromalacia was not related to the service-connected low back pain.  

The first treatment for a condition affecting the left lower extremity/knee following service was in March 2010, when the Veteran was assessed by VA with left knee arthralgia.  An x-ray taken then was within normal limits and MRI was ordered.  The March 2010 MRI contained an impression of mild tricompartmental chondromalacia; large intrasubstance tear of the anterior cruciate ligament; and small joint effusion.  The Veteran thereafter underwent physical therapy at VA.  

As there is no competent evidence of arthritis affecting the left lower extremity/knee in service or within one year following the Veteran's September 1978 discharge from service, competent evidence linking the current conditions with service is required to establish service connection.  

A September 21, 2010 private treatment record reveals that the Veteran was seen following a motor vehicle accident three days prior when she was driving and was hit from the side (first reported as the left, later reported as the right).  The Veteran was seen for follow up in October 2010 due to left knee pain and swelling and not being able to bear weight on the knee.  It was noted the left knee had pain that started with the motor vehicle accident.  Weight bearing increased pain.  An imaging report showed no joint effusion, fractures, dislocations, or bone or joint abnormalities.  

In a January 2011 VA treatment report, the Veteran noted that her left knee was painful after a motor vehicle accident that fall.  The Veteran was seen at The Jackson Clinic on January 7, 2011, at which time she reported chronic complaints of left knee pain.  She reported sustaining an injury on active duty whereby she fell directly onto her left knee and had immediate pain and swelling.  She recalled that she may have been diagnosed with partial anterior cruciate ligament tear, but had not had any surgery or treatment for her knee.  She also reported she was involved in a motor vehicle accident in October [sic] whereby she was hit on the side and  felt as though she injured her left knee.  She indicated her left knee had been worse since the accident.  X-ray of the left knee taken at that time was normal.  The assessment was left knee patellofemoral arthrosis and rule out medial meniscal tear.  It was noted that she had a history of having had an injury to her left knee and likely had developed postherpetic arthrosis most pronounced at the patellofemoral joint.  An MRI was ordered.  

Private MRI taken in January 2011 contained an impression of osteochondral defect in the medial tibial plateau; otherwise normal exam.  See record from Dyersburg Regional Medical Center.  On follow up at The Jackson Clinic in February 2011, it was noted the MRI was most consistent with patellofemoral arthrosis and there was no evidence for an unstable meniscal tear.  There were also some early degenerative changes involving the medial and lateral compartments.  The assessment was left knee patellofemoral arthrosis.  A May 2011 treatment record documents that there was improvement with daily anti-inflammatory medication and by wearing a patellar instability brace.  

Private MRI taken in April 2013 contains an impression of osteochondral defect versus degenerative cystic change underlying medial tibial spine; this has increased slightly in size and is near the insertion of the anterior cruciate ligament which        is mildly edematous in appearance; otherwise normal exam.  See record from Dyersburg Regional Medical Center.  The Veteran underwent left knee arthroscopic partial lateral meniscectomy; left knee arthroscopic chondroplasty of the lateral compartment; and left knee synovectomy, major, medial and lateral compartments, including the stump of the anterior cruciate ligament and excision of the Cyclops lesion, in May 2013 at Dyersburg Regional Medical Center.  

The Veteran sought legal action for injuries and damages related to the September 2010 motor vehicle accident.  She has submitted an undated document associated  with the September 2010 motor vehicle accident and subsequent legal action in  which orthopedic surgeon Dr. E.M. answered questions and gave a medical opinion regarding the history of the motor vehicle accident.  Dr. M. indicated that the bunching of ligaments under the femoral arch was not consistent with the history      of injury from the motor vehicle collision; that the bunching of ligaments under the femoral arch was not more likely than not caused by the motor vehicle collision; that the tear on the meniscus was not consistent with the history of injury from the motor vehicle collision; that the tear in the meniscus was not more likely than not caused by the motor vehicle collision; that the chondroplasty of the lateral compartment was related to the meniscal tear and not more likely than not necessitated by the motor vehicle collision; that the meniscal tear and chondromalacia were the cause of           the Veteran's knee pain, but not instability; and that the fraying of the ligaments (bunching under the femoral arch) were not the cause of the Veteran's knee pain, but were the cause of her instability.  Dr. M. indicated that he had performed arthroscopic partial lateral meniscectomy; arthroscopic chondroplasty of lateral compartment; and left knee synovectomy, but that these procedures were not reasonable and necessary in the treatment of the injuries received in the motor vehicle accident because they were not related to an acute injury and looked like chronic injury.  Dr. M. also noted that the fraying that pre-existed the motor vehicle collision was not aggravated by the motor vehicle collision.  

The Veteran underwent a VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in October 2014, at which time she was diagnosed with bilateral osteoarthritis.  She reported bilateral knee pain, left greater than right, and indicated that left knee pain began in 1978 during service.  It was noted that the Veteran had had a meniscal tear on the left side and underwent meniscectomy in 2013, without  any residual signs and/or symptoms due to the meniscectomy.  It was also noted     that imaging studies had shown generative or traumatic arthritis in both knees. In      the remarks section, the examiner noted the osteoarthritis was mild.  It was the examiner's opinion that the claimed condition was less likely than not incurred in     or caused by the claimed in-service injury, event or illness.  The rationale was that  the Veteran's mild bilateral osteoarthritis was unlikely to be related to service given an over 30 year period where she was asymptomatic.  The examiner also noted this was a common diagnosis in the general population and had been exacerbated by the Veteran's obesity.  

Another medical opinion was provided in March 2015 by a different VA examiner to address whether the Veteran's left knee disability was related to or had its onset during her time in service, to include a fall into a trash barrel.  It was the examiner's opinion that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran's service treatment records do not record a knee injury during the fall and fractured coccyx in 1978; that outside records from an orthopaedic surgeon in 2010-2011 document mild patellofemoral arthritis and early degenerative changes in the medial/lateral compartments visible on MRI only with normal x-rays; and that     the note states that her knee pain began after a car accident September, 2010. The examiner reiterated that the Veteran's left knee condition is less likely than not     due to military service or that fall, as there is no documentation of knee pain at that time.  The examiner also noted that arthritis is multifactorial in nature, common in the population and the result of a complex interplay of genetic, biomechanical, traumatic, and biochemical factors.  

Another medical opinion was obtained in October 2015 by yet another VA examiner to address whether the Veteran's left knee disability was related to service, specifically the incident where she fell in a trash barrel and fractured her coccyx.  It was the examiner's opinion that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.   The rationale was that after review of the service records, there was no record of a knee injury after her fall in 1978.  Outside records from 2010-2014 indicate mild patellofemoral arthritis and early degenerative changes, and also indicate the start   of this pain after a car accident in 2010.  The examiner noted that while it was understood that a private physician indicates this current pain may be due to a chronic condition, it was the examiner's opinion that it is less than 50 percent likely her current knee condition is related to prior events in service.  The examiner noted that arthritis of the knee is a common problem often unrelated to trauma and usually due to genetic or biomechanical factors.  

The Board sought an expert medical opinion in July 2016 to address the various diagnoses of record other than mild bilateral osteoarthritis.  The requested opinion was obtained in July 2016.  Dr. J.M. found it is less than 50 percent probability    that the knee sprain, meniscal tear with cyclops lesion, osteochondral defect and osteochondritis dissecans are related to the injury in service.  Dr. M. noted that this was certainly a mechanism that could have led to these conditions but they should have presented over the ensuing years.  In fact, in 2009, she was found to have chondromalacia of the patella rather than symptoms related to the aforementioned conditions.  Dr. M. explained that chondromalacia patella is generally thought to arise in a non-traumatic way and is less likely to be related to the initial injury or it would have presented right away.  Dr. M. also noted that on the 2013 arthroscopy, it had been three years since the car accident, which was long enough to make these lesions look chronic if they happened at that time.  

Turning to the merits of the claim, the Board finds that the preponderance of the evidence is against the claim for service connection for a left lower extremity condition, to include the left knee.  The Board acknowledges that the Veteran's report that she injured her left lower extremity when she fell into a can or barrel containing trash in April 1978 is plausible, and an April 24, 1978 treatment record documents complaint of pain in both legs associated with her back.  However, the in-service injury to the left lower extremity appears to have been acute in nature, and the Board finds the lay assertions of knee pain since this incident are not persuasive.  This determination is based on the fact that the Veteran was seen subsequent to April 1978 for treatment related to her back and the fractured coccyx, which were both injured in the same incident, but made no mention of problems involving the left lower extremity, to include the left knee.  It is also based on the fact that the Veteran denied "trick" or locked knee at the time of a May 1978 report of medical history and the fact that the Veteran was seen in the orthopedic clinic in July 1978 for evaluation and clearance for separation regarding healing coccyx fracture and complaints of severe back pain, but again made no complaint related to her left lower extremity, to include the left knee.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence)..

In addition to the Board's determination that the Veteran did not have a chronic left lower extremity/knee condition in service, the Board has also determined that the Veteran did not have a chronic left lower extremity/knee condition in the year following service.  Rather, VA treatment records dating back to January 1979  reveal that the Veteran was seen in the years more contemporaneous to service   with complaints involving her lumbar and thoracic spine without reference to problems with her left lower extremity, to include the left knee.  It was not until     the June 2009 VA examination, after the Veteran initiated the claim for service connection currently being adjudicated, that she mentioned any problems involving her left lower extremity/knee.  Prior to this, complaints of pain involving the        left lower extremity/knee had been reported as a result excision of a malignant melanoma on the left lower lateral leg, not in conjunction with any orthopedic complaints.  Orthopedic complaints continued to center around her low back problems, and in a February 2004 record related to such treatment, the Veteran reported that she walked three miles every morning without problem.  See VA treatment records.  Accordingly, her contentions of continuous left leg/knee problems since the incident in service are not persuasive.  See AZ and Buchanan, both supra.

Finally, while the Veteran believes that her current left lower extremity/knee condition is related to service, as a lay person, the Veteran has not shown that      she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence      to testify as to symptoms but not to provide medical diagnosis).  In this regard,      the diagnosis and etiology of any condition affecting the left lower extremity,           to include the left knee, are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to her current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the diagnosis and etiology of her current left lower extremity condition, to include the left knee, is not competent medical evidence.  

The Board finds the opinions provided by the VA examiners in October 2014, March 2015 and October 2015 pertaining to the diagnosed left knee osteoarthritis, and the expert opinion provided in July 2016 regarding the diagnosed left knee sprain, chondromalacia patella, meniscus tear, anterior cruciate ligament tear, cyclops lesions of the knee, osteochondral defect, and osteochondritis dissecans,     to be significantly more probative than the Veteran's lay assertions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The October 2014, March 2015 and October 2015 VA examiners each provided an opinion that the left knee osteoarthritis was less likely than not incurred in or caused by the claimed in-service injury, event     or illness, and these opinions were based on review of the Veteran's record.  The October 2014 VA examiner cited the 30 year period where the left knee was asymptomatic; the March 2015 and October 2015 VA examiners cited the fact    that it was not until 2010 that mild osteoarthritis was documented on MRI.  

In addition, each VA examiner cited the fact that arthritis is a common diagnosis   in the general population, and the October 2015 VA examiner also noted that it frequently is non-traumatic in nature.  The expert provided an opinion in July 2016 that while the in-service injury certainly could have been a mechanism that led to the development of knee sprain, meniscal tear with cyclops lesion, osteochondral defect and osteochondritis dissecans, they should have presented over the ensuing years such that it is less likely than not that they are related to the injury in service.  The expert also pointed to the fact that it was not until 2009 when the Veteran was found to have chondromalacia of the patella, and that there was no indication at  that time that she had symptoms related to knee sprain, meniscal tear with cyclops lesion, osteochondral defect and osteochondritis dissecans.  The expert explained that chondromalacia patella is generally thought to arise in a non-traumatic way   and is less likely to be related to the initial injury or it would have presented right away.  In addressing the 2013 arthroscopy and the finding made by Dr. E.M. that the arthroscopic partial lateral meniscectomy; arthroscopic chondroplasty of lateral compartment; and left knee synovectomy, were not related to an acute injury and looked like chronic injury, the expert noted that by the time the Veteran underwent the 2013 surgery on her left knee, it had been three years since the car accident, which was long enough to make these lesions look chronic if they happened at that time.  

The Board acknowledges the January 2011 notation in records from The Jackson Clinic that the Veteran had a history of having had an injury to her left knee, which referenced the Veteran's report at that time that she sustained an injury on active duty whereby she fell directly onto her left knee and had immediate pain and swelling, and likely had developed postherpetic arthrosis most pronounced at the patellofemoral joint.  To the extent this can be interpreted as an opinion on etiology, it is not afforded any probative value.  In this regard, there is no evidence the Veteran fell directly on her left knee during service; rather, the Board has determined that the in-service injury, as based on the Veteran's account, was a result of injuring her left lower extremity/knee after falling into a can or barrel containing trash.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate  factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97,   107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is  correct to discount it entirely") (citing Reonal)).  Secondly, because the notation     that the Veteran likely had developed postherpetic arthrosis most pronounced at        the patellofemoral joint was not based on review of available imaging reports, to include a March 2010 MRI, or other record of treatment involving the left lower extremity/knee.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

In sum, the preponderance of the competent, credible, and probative evidence is against a finding that a current left leg/knee disability is related to service and the claim for service connection is denied.

In reaching the above conclusions, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  


ORDER

Service connection for a left lower extremity condition, to include the left knee, is denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


